       Case 3:20-cr-00037-TSL-FKB Document 45 Filed 09/25/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


UNITED STATES OF AMERICA

VS.                                                       CASE NO.: 3:20-cr-00037-TSL-FKB

CERISSA RENFROE NEAL                                                              DEFENDANT

                CERISSA NEAL’S UNOPPOSED MOTION FOR A
     DECLARATION OF INDIGENCY AND FOR THE APPOINTMENT OF COUNSEL

       COMES NOW, Cerissa Renfroe Neal’s (hereinafter “Neal”) Unopposed Motion for a

Declaration of Indigency and for the appointment of counsel, and in support thereof, would show

unto the Court the following, to-wit:

1.     Cerissa Neal appeared before this Court on August 18, 2020 and entered a plea of not guilty

to a multi-count indictment for conspiracy to commit mail fraud, wire fraud, engaging in monetary

transactions and bribery involving federal programs.

2.     Undersigned counsel appeared as counsel with Neal at her initial appearance as Neal had

agreed to pay undersigned counsel to represent her in this matter. During Neal’s appearance, she

was interviewed by the United States Probation Office which found to have a negative net worth

of $73,773.00. See, Exhibit A, email from Brooke Sullivan.

3.     Undersigned counsel received Cerissa Neal’s discovery on August 24, 2020 and working

with Neal in anticipation of a September 28, 2020 trial date. See, Exhibit B, email from

undersigned counsel to Ted Cooperstein. On or about September 10, 2020, three other defendants

charged in the indictment appeared before this Court and like Neal, those defendants entered pleas

of not guilty. The Federal Defender’s Office was appointed to represent Lambert Martin.

4.     Despite her best efforts, Neal, who is now unemployed and a single mother with three
          Case 3:20-cr-00037-TSL-FKB Document 45 Filed 09/25/20 Page 2 of 3




minor children, has been unable to secure funds to pay undersigned counsel to continue to represent

her in this matter. Because undersigned counsel has poured through the discovery and is well

acquainted with this case, and at the request of Neal, undersigned counsel desires to continue to

represent Neal and to have the government to pay Neal’s legal fees.

5.        Undersigned counsel is a member of the Criminal Justice Act panel in the Southern District

of Mississippi. The Federal Defender’s Office has a conflict and is unable to represent Neal as the

office is representing Lambert Martin.

6.        Undersigned counsel has conferred with the Assistant United States Attorney Ted

Cooperstein about her intent to ask this Court to declare Neal indigent and to allow undersigned

counsel to continue to represent her in this action. The United States Attorney’s Office does not

object.

7.        Undersigned counsel also has conferred with Federal Defender Omodare Jupiter about the

instant motion. The Federal Defender’s Office does not have a position on the instant motion.

8.        Due to the straightforward nature of this motion and because there is no objection from the

government, undersigned counsel requests this Court to relieve her of any obligation to file a

memorandum in support of her motion.

          WHEREFORE PREMISES CONSIDERED, Neal prays that after reviewing this motion

hearing, this Court will enter an Order declaring her indigent, permitting undersigned counsel to

continue to represent her and permitting undersigned counsel to be compensated under the

Criminal Justice Act.

          RESPECTFULLY SUBMITTED this the 25th of September 2020.

                                                               /s/ Lisa M. Ross
                                                               Lisa M. Ross (MSB NO. 9755)
                                                               Post Office Box 11264
                                                               Jackson, MS 39283-1264
       Case 3:20-cr-00037-TSL-FKB Document 45 Filed 09/25/20 Page 3 of 3




                                                              601-981-7900 (telephone)
                                                              601-981-7917 (facsimile)
                                                              lross@lmrossatlaw.com


                                 CERTIFICATE OF SERVICE


       I, Lisa M. Ross, the attorney for Cerissa Neal, hereby certify that on the 25th day of

September, 2020, I electronically filed the foregoing with the Clerk of the Court using ECF system

which sent notification of such filing to all parties of record to the electronic mail address on file

with the clerk.

                                                              /s/ Lisa M. Ross
                                                              Lisa M. Ross
